People v Paige (2017 NY Slip Op 06893)





People v Paige


2017 NY Slip Op 06893


Decided on October 3, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 3, 2017

Sweeny, J.P., Moskowitz, Kahn, Gesmer, JJ.


4558 3918/11

[*1]The People of the State of New York, Respondent,
vTerry J. Paige, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Shane Tela of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (John T. Hughes of counsel), for respondent.

Judgment, Supreme Court, New York County (Jill Konviser, J.), rendered March 22, 2013, as amended April 11, 2013, convicting defendant, upon his plea of guilty, of two counts of attempted robbery in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 12 years to life, unanimously affirmed.
Defendant made a valid waiver of his right to appeal, which forecloses review of his suppression claim. The court's oral colloquy with defendant concerning the waiver, which carefully separated the right to appeal from the rights normally forfeited upon a guilty plea, met or exceeded the minimum standards for such a colloquy (see People v Bryant, 28 NY3d 1094 [2016]). Furthermore, it was supplemented by a detailed written waiver, which defendant plainly understood notwithstanding his previous, patently false claim of illiteracy.
Regardless of whether defendant made a valid waiver of his right to appeal, we find that the court properly denied his suppression motion. The officers' stop of defendant was based on a description of a robber that was sufficiently specific to provide reasonable suspicion, given the spatial and temporal proximity between the robbery and the police encounter.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 3, 2017
CLERK